Exhibit 10.1

RESTATED EMPLOYMENT AGREEMENT

THIS RESTATED EMPLOYMENT AGREEMENT is made and entered into on this 28th day of
July 2016, by and between Unilife Corporation (“Unilife”) and John C. Ryan
(“Ryan”). The term “Unilife” shall include its subsidiaries, affiliates, assigns
and successors in interest under Sections 7, 8, and 13.

WHEREAS, Ryan and Unilife are parties to an Employment Agreement dated
September 15, 2014, as amended by agreements dated January 21, 2015, and
October 13, 2015;

WHEREAS, Unilife is engaged in the business of designing, developing,
manufacturing and supplying advanced drug delivery systems;

WHEREAS, Unilife has employed Ryan as Senior Vice President, General Counsel and
Secretary since May 2014 and as Interim President and Chief Executive Officer
since March 2016;

WHEREAS, Unilife wishes to extend the employment of Ryan as President and Chief
Executive Officer, and Ryan wishes to extend the term of his employment with
Unilife and serve as President and Chief Executive Officer

WHEREAS, contemporaneous with its approval of this agreement, the Board of
Directors of Unilife (the “Board”) has appointed Ryan to serve as a member of
the Board to fill a pre-existing vacancy and intends for Ryan to continue to
serve as a member of the Board for the duration of his service as Unilife’s
Chief Executive Officer; and

WHEREAS, Unilife and Ryan wish to enter into this restated employment agreement
to set forth the terms of Ryan’s continued employment relationship with Unilife.

NOW, THEREFORE, in consideration of the promises and covenants set forth herein,
and intending to be legally bound hereby, the parties restate all prior
agreements concerning Ryan’s employment with Unilife, including the Employment
Agreement dated September 15, 2014, as amended by agreements dated January 21,
2015, and October 13, 2015, and agree as follows:

1. Term. This agreement shall be effective as of the date of this agreement and
shall be for a multi-year term commencing on such effective date and expiring on
December 31, 2018. This agreement will automatically renew for one-year periods
annually thereafter, unless either party gives the other party thirty (30) days
written notice in advance of the relevant expiration date of its intention not
to renew the agreement. Upon expiration or earlier termination of this
employment relationship, the provisions of this agreement will survive in
accordance with their terms or as otherwise necessary to fulfill their intended
purposes. For avoidance of doubt, the rights and obligations of Unilife under
Section 6 below shall remain in full force and effect until all payments due to
him have been made to Ryan and the rights and obligations of Ryan set forth in
Sections 7 and 8 below shall remain in full force and effect and shall survive
the expiration or termination of this agreement, regardless of the reason(s) for
termination.

2. Position and Duties.

(a) Unilife will employ Ryan as President and Chief Executive Officer and Ryan
agrees to serve in such capacity for Unilife with responsibility, authority and
duties typically held by an employee in such position. Ryan shall report to
Unilife’s Board of Directors with respect



--------------------------------------------------------------------------------

to the performance of these duties and shall be a member of Unilife’s Executive
Leadership Team. In the performance of these duties, Ryan shall devote his
knowledge, skill, attention, energies and all of his business time, and shall
comply with all of Unilife’s policies, rules, and procedures, as they may be
adopted or amended from time to time. Ryan shall not engage in any endeavor that
would conflict with the rendition of his services to Unilife, either directly or
indirectly, without the prior written consent of Unilife’s Board Chair;
provided, however, Ryan may participate in civic, charitable, educational,
industry and professional organizations, to the extent that such participation
does not unreasonably interfere with the performance of his duties hereunder;
and Ryan may also serve on corporate boards and committees, but only with the
prior written consent of Unilife’s Board Chair and to the extent permitted under
Unilife’s Board Charter.

(b) Whenever, during his employment as Chief Executive Officer of Unilife,
Ryan’s term of service as a member of the Board expires, Unilife shall cause
Ryan to be nominated for re-election to the Board and shall recommend such
re-election to Unilife’s stockholders. Ryan shall not be entitled to any
additional compensation for his service as a director.

3. Compensation.

(a) Base Salary. Ryan shall be paid an annual base salary of four hundred fifty
thousand Dollars ($450,000) payable in accordance with Unilife’s standard
payroll practices. Ryan’s base salary will be subject to the customary
withholding and employment taxes, as required by law, with respect to
compensation paid by an employer to an employee. At the discretion of the
Compensation Committee of the Board of Directors of Unilife (the “Compensation
Committee”), Ryan shall be eligible for increases in base salary. Further,
Unilife will not reduce Ryan’s base salary to less than what is agreed to
herein.

(b) Bonus. During the term of his employment hereunder, Ryan shall be eligible
to earn an annual cash bonus pursuant to Unilife’s Incentive Bonus Plan in
amounts and percentages as determined by Unilife’s Compensation Committee. The
target cash bonus opportunity for each year shall be no lower than sixty percent
(60%) of base salary, and the maximum cash bonus opportunity for each year shall
be no lower than one hundred percent (100%) of base salary. Bonuses are subject
to achievement of such goals and objectives as the Compensation Committee
determines. Any bonus payable for a fiscal or calendar year shall be paid in a
lump-sum payment no later than the date that is two and one-half months after
the close of the relevant fiscal or calendar year. Ryan’s bonuses will be
subject to the customary withholding and employment taxes, as required by law,
with respect to compensation paid by an employer to an employee.

C Transaction and Retention Bonus. Ryan shall be paid a transaction and
retention bonus in the amount of four hundred thousand Dollars ($400,000) in
recognition of Ryan’s critical role in Unilife’s exploration of strategic
alternatives and entry into the strategic collaboration with Amgen and his
continued leadership following the closing of that transaction. Fifty percent
($200,000) of this transaction and retention bonus shall be paid upon the
execution of this agreement and fifty percent ($200,000) of this transaction and
retention bonus shall be paid on December 15, 2016 provided that Ryan has not
voluntarily resigned from his position other than for Good Reason.

 

-2-



--------------------------------------------------------------------------------

4. Benefits.

(a) Benefits Generally Available to Unilife Employees. Ryan shall be eligible to
participate in Unilife’s benefits programs (including any equity incentive plan
of Unilife or its affiliates), as they may change from time to time. The
benefits provided to Ryan will be the same as the benefits provided to other
similarly situated Unilife employees, and may be changed upon expiration or
other termination of the current benefits contracts. For further information,
Ryan should review any applicable benefit plan documents, which will govern the
terms of the benefits.

(b) Vacation. Ryan shall also receive four (4) weeks of paid vacation per
calendar year. Any unused vacation days may be carried over or paid in lieu
thereof, to the extent allowed by Unilife’s policy for similarly situated
employees.

(c) Equity Plans. Any stock options and other stock-based awards that Ryan may
receive from Unilife shall be governed by the applicable, underlying award
agreement and the terms of the 2009 Stock Incentive Plan or any successor plan
under which the award is granted.

(d) Expenses. Unilife shall reimburse Ryan for all reasonable and necessary
expenses incurred by him in carrying out his duties under this agreement in
accordance with Unilife’s business expense policies, including without
limitation, requirements with respect to reporting, documentation and payment of
such expenses. All such expenses shall be paid promptly after submission in
accordance with Unilife’s polices, but no later than December 31st of the
calendar year following the year in which such expenses were incurred.

5. Indemnification. Both during and following his employment, Unilife agrees to
provide Ryan with indemnification for acts performed in his capacity as an
employee, officer and/or director of Unilife (and to insurance coverage pursuant
to Unilife’s Directors and Officers insurance policies, as in effect from time
to time) equivalent to the indemnification and directors’ and officers’
insurance coverage applicable to the then current officers and directors of
Unilife.

6. Termination and Pay upon Termination.

(a) General Rule. In the event that (1) Unilife terminates this agreement and
Ryan’s employment without Cause (as defined herein) including employment
termination due to Unilife’s election not to renew this agreement where Ryan was
willing and able to continue performing services under the terms of this
agreement, or (2) Ryan terminates this agreement and Ryan’s employment for Good
Reason (as defined herein), subject to Section 6(c) below, Unilife will pay or
provide Ryan the severance benefits provided in subparagraphs (i) through (iv)
of this Section 6(a).

(i) his base salary, at the rate in effect immediately before the date that
Ryan’s employment terminates, for twelve (12) months, in accordance with
Unilife’s standard payroll practices then in effect, commencing on the fifteenth
(15th) day after the date that Ryan’s employment terminates and the General
Release provided for in Section 9 of this Agreement becomes irrevocable;

(ii) provided that Ryan is eligible for and timely elects to receive COBRA
health, vision and dental care continuation coverage, the cost of Ryan’s COBRA
health, vision and dental care continuation coverage premiums (for himself and
his eligible dependents) for twelve (12) months, commencing on the first of the
month immediately after the month which includes the date that Ryan’s employment
terminates and the General Release provided for in Section 9 of this agreement
becomes irrevocable;

 

-3-



--------------------------------------------------------------------------------

(iii) a lump sum payment equal to the greater of the amount of the annual
incentive bonus, if any, earned by Ryan for the last completed bonus year prior
to the year in which his employment terminates or 60% of Ryan’s base salary as
in effect immediately prior to his termination, which amount will be payable on
the fifteenth (15th) day after the date that Ryan’s employment terminates and
the General Release provided for in Section 9 of this Agreement becomes
irrevocable; and

(iv) all of Ryan’s outstanding time-vested stock options and other time-vested
stock-based awards, if not otherwise fully vested, shall then become fully
vested.

(b) Other Terminations. If Ryan’s employment ceases for any reason other than as
described in Section 6(a), including Ryan’s election not to renew the agreement,
Ryan shall not receive any compensation or benefits from the time of such
cessation, except such compensation as was earned prior to that date, including,
but not limited to unused vacation and vested equity grants. In addition, Ryan
agrees to provide Unilife with thirty (30) days advance written notice of his
intent to terminate his employment, whether during the initial term or any
renewal thereof. Upon termination of this agreement, Ryan shall not have any
further contact with any customers of Unilife on behalf of a competing entity
until the expiration of the conditions of Section 8 of this agreement.

(c) Termination Following a Change in Control. If a cessation of employment
described in Section 6(a) occurs during the 12 month period following a Change
in Control, then for purposes of that cessation, the references in Sections
6(a)(i) and (ii) to “twelve (12) months” will in each case be replaced with a
reference to “eighteen (18) months.”

(d) Concurrent Cessation of Board Service and Employment. Contemporaneous with
any cessation of Ryan’s employment with Unilife for any reason, unless otherwise
requested by the Board, Ryan will resign from all officer and director positions
with Unilife and its affiliates.

(e) Definitions.

(i) “Cause” will mean any one or more of the following:

(A) material neglect of assigned duties, willful misconduct in connection with
the performance of duties, or refusal to perform assigned duties (other than by
reason of disability) which continues uncured for thirty (30) days following
receipt of written notice of such neglect, misconduct or refusal from the Board,
specifying the scope and nature of the deficiency;

(B) engaging in any act of dishonesty, any act of moral turpitude, any illegal
conduct or committing a crime that causes material harm to Unilife or its
reputation;

(C) being barred from working in a Food and Drug Administration (“FDA”)
regulated industry by the FDA or otherwise being sanctioned by the FDA or any
similar international body;

(D) breaching, in any material respect, the terms of any agreement with Unilife;
or

(E) commencement of employment with any other employer while an employee of
Unilife without the prior written consent of the Board Chair.

 

-4-



--------------------------------------------------------------------------------

(ii) “Change in Control” means a: (i) Change in Ownership of Unilife
Corporation, (ii) Change in Effective Control of Unilife Corporation, or a (iii)
Change in the Ownership of Assets of Unilife Corporation, all as described
herein and construed in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

(A) A Change in Ownership of Unilife Corporation shall occur on the date that
any one Person acquires, or Persons Acting as a Group (or Group) acquire,
ownership of the capital stock of Unilife Corporation that, together with the
stock held by such Person or Group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the capital stock of
Unilife Corporation. However, if any one Person is, or Persons Acting as a Group
are, considered to own more than fifty percent (50%) of the total fair market
value or total voting power of the capital stock of Unilife Corporation, the
acquisition of additional stock by the same Person or Persons Acting as a Group
is not considered to cause a Change in Ownership of Unilife Corporation or to
cause a Change in Effective Control of Unilife Corporation. An increase in the
percentage of capital stock owned by any one Person, or Persons Acting as a
Group, as a result of a transaction in which Unilife Corporation acquires its
stock in exchange for property will be treated as an acquisition of stock.

(B) A Change in Effective Control of Unilife Corporation shall occur on the date
a majority of members of the Board of Directors of Unilife Corporation is
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
of Unilife Corporation before the date of the appointment or election.

(C) A Change in the Ownership of Assets of Unilife Corporation shall occur on
the date that any one Person acquires, or Persons Acting as a Group acquire (or
has or have acquired during the twelve (12)-month period ending on the date of
the most recent acquisition by such Person or Persons), assets (including
tangible/real property and intangible property (such as goodwill)) from Unilife
Corporation the total gross fair market value of which is more than fifty
percent (50%) of the total gross fair market value of all of the assets of
Unilife Corporation immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of Unilife
Corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

(D) The following rules of construction apply in interpreting the definition of
Change in Control:

(I) A Person means any individual, entity or group within the meaning of Section
13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as amended, other
than employee benefit plans sponsored or maintained by Unilife Corporation and
by entities controlled by Unilife Corporation or an underwriter of the capital
stock of Unilife Corporation in a registered public offering.

 

-5-



--------------------------------------------------------------------------------

(II) Persons will be considered to be Persons Acting as a Group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
Person owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a Group with other shareholders only with respect to
the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
Persons will not be considered to be acting as a Group solely because they
purchase assets of the same corporation at the same time or purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering.

(III) For purposes of this Section 6(e), fair market value shall be determined
in accordance with Code Section 409A.

(IV) A Change in Control shall not include a transfer to a related person as
described in Code Section 409A or a public offering of capital stock of Unilife
Corporation.

(E) For purposes of this Section 6(e), Code Section 318(a) applies to determine
stock ownership. Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested
option). For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined by Treasury
Regulation §1.83-3(b) and (j)), the stock underlying the option is not treated
as owned by the individual who holds the option.

(iii) “Good Reason” means any one or more of the following:

 

  (A) a material, adverse change in title, authority or duties (including the
assignment of duties materially inconsistent with Ryan’s position as President
and Chief Executive Officer, a failure of Unilife’s stockholders to re-elect
Ryan to serve as a member of the Board upon expiration his term of service
thereon or removal of Ryan from the Board other than for Cause);

 

  (B) a reduction in Ryan’s base salary or annual bonus opportunity below the
levels set forth in Sections 3(a) and 3(b), respectively;

 

  (C) a material breach of this agreement by Unilife; or

 

  (D) the relocation of Ryan’s principal work location to a location more than
50 miles from Philadelphia, Pennsylvania.

 

-6-



--------------------------------------------------------------------------------

However, none of the foregoing events or conditions will constitute Good Reason
unless Ryan provides Unilife with written notice of the event or condition
constituting Good Reason within 90 days following the occurrence thereof,
Unilife does not reverse or otherwise cure the event or condition within 30 days
of receiving such notice, and Ryan resigns his employment within 180 days
following the expiration of the applicable cure period.

7. Confidential Information.

(a) Ryan acknowledges that Unilife has a valuable property interest in all
aspects of its business relationships with its customers, clients, vendors and
suppliers. In the course of Ryan’s work with Unilife, Ryan will become aware of
and familiar with secret and confidential information of Unilife relating to its
customers, clients, vendors and suppliers, and its internal business
operations. Secret and confidential information includes, but is not limited to,
Unilife’s business plans, customer lists, customer data, marketing plans,
supplier and vendor lists and cost information, software and computer programs,
data processing systems and information contained therein, financial statements,
financial data, acquisition and divestiture plans, and any other trade secrets
or confidential or proprietary information, documents, reports, plans, or data,
of or about Unilife that is not already available to the public or was known to
Ryan prior to his employment with Unilife.

(b) Ryan agrees that he will not, without the written consent of Unilife, during
the term of this agreement or thereafter, disclose or make any use of secret and
confidential information, except as may be required in the performance of his
duties under Section 2 of this agreement. Ryan agrees that, following the
termination of his employment with Unilife for any reason, he will never use
secret and confidential information to compete with Unilife in any manner,
and he will never disclose any secret and confidential information to any other
business or individual, unless such secret or confidential information is: (i)
publicly known through no breach of the provisions of this Section 7 by either
party, (ii) lawfully disclosed by a third party, or (iii) disclosed pursuant to
legal requirement or court order. In no event shall any disclosure made to
investment banking firms or private equity firms at the request of Unilife and
as part of Ryan’s duties ever be considered a violation of this Section 7.

(c) Upon termination of this agreement, Ryan shall surrender to Unilife all
records and all paper and/or electronic copies made of those records that
pertain to any aspect of the business of Unilife, including all secret and
confidential information.

8. Agreement Not To Compete.

(a) In consideration for employment by Unilife and the benefits of this
agreement, Ryan agrees to be bound by the covenant not to compete as set forth
in Section 8 of this agreement below; provided however, this non-compete
covenant will apply during his employment and (i) for a period of two (2) years
post-employment, if Ryan resigns his employment with Unilife without Good
Reason, if Ryan’s employment ceases due to his election not to renew this
agreement, or if Unilife terminates Ryan’s employment for Cause, or (ii) for a
period of one (1) year post-employment if Ryan’s employment with Unilife ceases
under any other circumstance.

 

-7-



--------------------------------------------------------------------------------

(b) Ryan agrees that during the term of his employment, he will not, directly or
indirectly:

(i) render services to, become employed by, be engaged as a consultant by, own,
or have a financial or other interest in (either as an individual, partner,
joint venture, owner, manager, employee, partner, officer, director, independent
contractor, or other similar role) any business that is engaged in any business
activity that is in direct competition with the activities of Unilife, as of the
date of the termination of this agreement.

(ii) induce, offer, assist, encourage, or suggest that another business or
enterprise offer employment to or enter into a consulting arrangement with any
individual who is employed by Unilife, or induce, offer, assist, encourage, or
suggest that any Unilife employee terminate his or her employment with Unilife,
or accept employment with any other business or enterprise.

(c) In the event that Ryan commits any breach of Section 8(b) above, Ryan
acknowledges that Unilife would suffer substantial and irreparable harm and
damages. Accordingly, Ryan hereby agrees that in such event, Unilife shall be
entitled to temporary and/or permanent injunctive relief, without the necessity
of proving damage, to enforce the provisions of this Section, all without
prejudice to any and all other remedies that Unilife may have at law or in
equity and that Unilife may elect or invoke. Ryan agrees that if any of the
provisions of this Section are or become unenforceable, the remainder hereof
shall nevertheless remain binding upon him to the fullest extent possible,
taking into consideration the purposes and spirit of this agreement. Any invalid
or unenforceable provision is to be reformed to the maximum time, geographic
and/or business limitations permitted by applicable laws, so as to be valid and
enforceable.

(d) Ryan expressly acknowledges and agrees that the restrictive covenants set
forth in Sections 7 and 8 above are absolutely necessary to protect the
legitimate business interests of Unilife, because he is employed in a position
of trust and confidence and is provided with extensive access to Unilife’s most
confidential and proprietary trade secrets, and has significant involvement in
important business relationships, which constitute the goodwill of Unilife. Ryan
further agrees and acknowledges that these restrictive covenants are reasonable,
will not restrict him from earning a livelihood following the termination of
employment, and are intended by the parties to be enforceable following
termination of employment for any reason.

(e) In the event that Unilife must bring legal action to enforce or seek a
remedy for any breach of the provisions of Sections 7 or 8 of this agreement and
Ryan is found by a court to have breached any of these provisions, Ryan agrees
to reimburse Unilife for any and all expenses, including attorneys’ fees and
court costs, incurred by it in enforcing the terms of these Sections of the
agreement.

9. General Release. As a condition of receiving the severance compensation and
benefits described in Section 6(a) or 6(c), Unilife and Ryan will execute a
mutual general release of claims (which is in a form acceptable to Unilife);
provided that, to the extent that any claim that Unilife may have against Ryan
would not be covered under the D&O insurance of Unilife, then Unilife would not
release such claim under the mutual release. Such general release would not
include rights to previously vested options or claims for any compensation or
benefits earned (including, without limitation, unused vacation), or
reimbursement of expenses incurred, through the date of termination. Such
release must be agreed to, executed and irrevocable no later than 30 days
following Ryan’s termination date.

 

-8-



--------------------------------------------------------------------------------

10. Dispute Resolution. Any controversy, claim or dispute involving the parties
(or their affiliated persons) directly or indirectly concerning this agreement
shall be finally settled by binding arbitration held in Montgomery County,
Pennsylvania by one arbitrator (who is mutually acceptable to both parties as
well as licensed to practice law in the Commonwealth of Pennsylvania) in
accordance with the rules of employment arbitration then followed by the
American Arbitration Association or any successor to the functions thereof. The
arbitrator shall apply Pennsylvania law in the resolution of all controversies,
claims and disputes and shall have the right and authority to determine how his
or her decision or determination as to each issue or matter in dispute may be
implemented or enforced. Any decision or award of the arbitrator shall be final
and conclusive for both Ryan and Unilife (and its affiliates), and there shall
be no appeal there from other than causes of appeal allowed by the Federal
Arbitration Act. Unilife shall bear all costs of the arbitrator in any action
brought under this agreement. The arbitrator shall have the power to award
attorney’s fees and arbitration costs to the prevailing party, if the award of
attorney’s fees and litigation costs would be permitted by a court. The parties
hereto agree that any action to compel arbitration may be brought in the
appropriate Pennsylvania state or federal court, and in connection with such
action to compel, the laws of the Commonwealth of Pennsylvania and the Federal
Arbitration Act shall control. Application may also be made to such court for
confirmation of any decision or award of the arbitrator, for an order of the
enforcement and for any other remedies, which may be necessary to effectuate
such decision or award. The parties hereto hereby consent to the jurisdiction of
the arbitrator and of such court and waive any objection to the jurisdiction of
such arbitrator and court.

11. Non-waiver. A waiver of any provision of this agreement by either party
shall not prevent either party from enforcing that provision or any other
provision hereof.

12. Assignment. This agreement is personal and may not be assigned by Ryan. Any
assignment of this agreement between Unilife (or its successor) and its
affiliates (and their successors) shall not constitute a termination of Ryan’s
employment hereunder. This agreement (including the Restrictive Covenants set
forth in Sections 7 and 8) shall inure to the benefit of and be binding upon any
successor to Unilife. The parties specifically understand and agree that the
non-compete provisions of Section 8 will inure to the benefit of a successor and
that Ryan will remain bound by these provisions in the event of a sale or
corporate reorganization of Unilife.

13. Severability. Each provision of this agreement is severable and distinct
from, and independent of, every other provision hereof. If one provision hereof
is declared void, the remaining provisions shall remain in effect. Any provision
of this agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14. Entire Agreement. This agreement contains the entire agreement of the
parties concerning the employment relationship and supersedes any prior
agreements or understandings between the parties concerning the terms and
conditions of Ryan’s employment, whether oral or written; provided, however,
that Ryan’s equity grants shall be governed by the equity grant documents;
provided further, that any stock options or other stock-based awards provided to
Ryan shall be governed by Unilife’s stock incentive plans as they are amended
from time to time, except as provided herein. The parties acknowledge, in
entering into this agreement that they have not relied upon any promise or
inducement not specifically set forth herein. Any changes to this agreement must
be in writing and signed by both parties.

 

-9-



--------------------------------------------------------------------------------

15. Section 409A.

(a) This agreement is intended to comply with, or otherwise be exempt from, Code
Section 409A and any regulations and Treasury guidance promulgated thereunder,
and Unilife shall exercise its best efforts to interpret the terms of this
agreement in a manner consistent with the requirements of Code Section 409A.

(b) Unilife shall undertake to administer this agreement in a manner that does
not result in the imposition on Ryan of any additional tax, penalty, or interest
under Code Section 409A.

(c) Unilife and Ryan agree that they will execute any and all amendments to this
agreement permitted under applicable law as they mutually agree in good faith
may be necessary to ensure compliance with the distribution provisions of Code
Section 409A or as otherwise needed to ensure that this agreement complies with
that section.

(d) The preceding provisions, however, shall not be construed as a guarantee by
Unilife of any particular tax effect to Ryan under this agreement. Unilife shall
not be liable to Ryan for any payment made under this agreement that is
determined to result in an additional tax, penalty, or interest under Code
Section 409A, nor for reporting in good faith any payment made under this
agreement as an amount includible in gross income under that section.

(e) For purposes of Code Section 409A, the right to a series of installment
payments under this agreement shall be treated as a right to a series of
separate payments.

(f) With respect to any reimbursement of future expenses of, or any provision of
in-kind benefits to, Ryan, as specified under this agreement, such reimbursement
of expenses or provision of in-kind benefits shall be subject to the following
conditions: (i) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Code section 105(b); (ii) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

(g) “Termination of employment,” “resignation,” or words of similar import, as
used in this agreement means, for purposes of any payments under this agreement
that are payments of deferred compensation subject to Code Section 409A, Ryan’s
“separation from service” as defined in that section.

(h) If a payment obligation under this agreement arises on account of Ryan’s
separation from service while Ryan is a “specified employee” (as defined under
Code Section 409A and determined in good faith by the Unilife), any such payment
(i) constitutes “deferred compensation” (as defined under Treasury regulation
section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
regulation sections 1.409A-1(b)(3) through (b)(12)), and (ii) is scheduled to be
paid within six (6) months after such separation from service, such payment
shall accrue without interest and shall be paid within 15 days after the end of
the six-month period beginning on the date of such separation from service or,
if earlier, within 15 days after the appointment of the personal representative
or executor of Ryan’s estate following his death.

 

-10-



--------------------------------------------------------------------------------

(i) To the extent that under the terms of the agreement the execution of a
general release of claims is a condition to Ryan receiving severance or other
benefits under the agreement, the Company will provide Ryan with the form of
release agreement within seven days after Ryan’s separation from service. To be
entitled to the severance or other benefits, Ryan must execute and deliver to
the Company the release agreement on or before the last day of the minimum
required waiver consideration period provided under the Age Discrimination in
Employment Act or other applicable law or such other date as may be specified in
the release agreement. If Ryan timely delivers an executed release agreement to
the Company, and Ryan does not revoke the release agreement during the minimum
revocation period required under applicable law, if any, the severance or other
benefits shall be paid or commence being paid, as applicable, on or after the
date on which the release agreement becomes effective as specified in the
agreement. If, however, the period during which Ryan has discretion to execute
or revoke the release agreement straddles two calendar years, then
notwithstanding any other provision of this agreement, no such payment shall be
made or benefit provided earlier than the first day of the second such calendar
year, regardless of within which calendar year Ryan actually delivers the
executed release agreement to the Company. Consistent with Section 409A, Ryan
may not, directly or indirectly, designate the calendar year of payment.

16. Excise Tax on Parachute Payments. Ryan shall bear all expense of, and be
solely responsible for, all federal, state, local or foreign taxes due with
respect to any payment received hereunder, including, without limitation, any
excise tax imposed by Code section 4999. Notwithstanding the foregoing, if any
payment or distribution by Unilife to or for the benefit of Ryan, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement or the lapse or termination of any restriction on
or the vesting or exercisability of any payment or benefit, would be subject to
the excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law (such tax or taxes
are hereafter collectively referred to as the “Excise Tax”), then the aggregate
amount of such payments and benefits (each such payment or benefit, a “Payment”)
payable to Ryan shall be reduced to the aggregate amount of Payments that may be
made to Ryan without incurring an Excise Tax in accordance with the immediately
following sentence; provided that such reduction shall only be imposed if the
net after-tax benefit of the Payments retained by Ryan (after giving effect to
such reduction) is equal to or greater than the net after-tax benefit (after
giving effect to the Excise Tax) of the Payments to Ryan without any such
reduction. If the Firm (as defined below) determines that a reduction is
required by this Section 16, then such reduction shall be made in the following
order: (i) first, any future cash payments (if any) shall be reduced (if
necessary, to zero); (ii) second, any current cash payments shall be reduced (if
necessary, to zero); (iii) third, all non-cash payments (other than equity or
equity derivative related payments) shall be reduced (if necessary, to zero);
and (iv) fourth, all equity or equity derivative payments shall be reduced.

For purposes of this Section 16, “net after-tax benefit” shall mean (i) the
total of all Payments which Ryan receives or is then entitled to receive from
Unilife, less (ii) the amount of all federal, state, local and foreign income
taxes payable with respect to such Payment calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid to Ryan
(based on the rate in effect for such year as set forth in the Code or other
applicable tax law as in effect at the time of the first payment of the
foregoing), less (iii) the amount of the applicable Excise Tax, if any, imposed
with respect to the Payment.

 

-11-



--------------------------------------------------------------------------------

The foregoing determination shall be made by a nationally recognized human
resources consulting or accounting firm (the “Firm”) selected by Unilife and
reasonably acceptable to Ryan (which may be, but will not be required to be,
Unilife’s independent auditors). The Firm shall submit its determination and
detailed supporting calculations to both Ryan and Unilife within fifteen (15)
days after receipt of a notice from either Unilife or Ryan that Ryan may receive
Payments

Ryan and Unilife shall each provide the Firm access to and copies of any books,
records, and documents in the possession of Ryan or Unilife, as the case may be,
reasonably requested by the Firm, and otherwise cooperate with the Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 16. The fees and expenses of the Firm
for its services in connection with the determinations and calculations
contemplated by this Section 16 shall be borne by Unilife.

17. Counterparts. This agreement may be executed on separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

18. Interpretation. The captions and headings of this agreement are not part of
the provisions hereof and shall have no force or effect.

19. Notices. Any notices, requests, demands and other communications provided
for by this agreement shall be sufficient if in writing and if hand delivered,
sent by overnight courier, or sent by registered or certified mail to Ryan at
the last address he has filed in writing with Unilife or, in the case of
Unilife, to Unilife’s General Counsel at Unilife’s principal executive offices.

20. Governing Law. The terms of this agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to provisions thereof regarding conflict of laws.

21. Defend Trade Secrets Act Compliance. Ryan will not be held criminally or
civilly liable under any federal or state trade secret law for his disclosure of
a trade secret that is made in confidence to federal, state or local government
official or to an attorney, provided that such disclosure is: (a) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) made
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. If Ryan files a lawsuit for retaliation by Unilife
for reporting a suspected violation of law, Ryan may disclose the trade secret
to his attorney and use the trade secret information in related court
proceedings, provided that Ryan files any document containing the trade secret
information under seal and does not disclose the trade secret, except pursuant
to court order.

22. Representations and Warranties. Ryan represents and warrants to Unilife that
he is not bound by any restrictive covenants and has no prior or other
obligations or commitments of any kind that would in any way prevent, restrict,
hinder or interfere with Ryan’s employment or the performance of all duties and
services hereunder to the fullest extent of Ryan’s ability and knowledge, except
for the duty of confidentiality owed to former employers. If Ryan has
misrepresented the representation and warranty provided herein, then Ryan would
be liable to Unilife for all damages incurred as a consequence thereof,
including attorney’s fees and costs of court.

 

-12-



--------------------------------------------------------------------------------

[Remainder of the page left blank]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and wishing to be legally bound, the parties have executed
this agreement on the date first above written.

 

UNILIFE CORPORATION:

    John C. Ryan: By:  

/s/ Mary Katherine Wold

   

/s/ John C. Ryan

 

-14-